internal_revenue_service number release date index number ------------ ----------------------- ------------------------- ------------------------------------- in re --------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b4 plr-105774-07 date date -------------------- --------------------------- ---------- ---------------------- --------- ------- ----------------------- ---------------- -------------------------- ---------------------- -------------------- ------------------- legend legend decedent trust state date dollar_figurea dollar_figureb child child grandchild grandchild grandchild dollar_figurec dear ---------- requested rulings regarding the proposed reformation of a_trust into a charitable_remainder_unitrust crut ---------------- decedent created trust an inter_vivos_trust with a situs in state by the trustee for a period of approximately five years beginning on date the trustee is directed to pay to wife the sum of dollar_figurea per month during her life twelve months after wife’s death the trustee is directed to distribute out of the income of the trust estate the sum of dollar_figureb per month to each of child and child during their respective lifetimes twelve months after the death of child the trust provides for the payment of dollar_figureb per month to be divided equally among the children of child twelve months after the the information presented and representations made are as follows on ---------- article ii of trust provides that the net_income of the trust shall be accumulated this is in response to your letter dated date in which you plr-105774-07 death of child the trust provides for the payment of dollar_figureb per month to be divided equally among the children of child period longer than twenty-one years after the death of decedent at the end of which all of the income from the trust shall be distributed to the beneficiaries then entitled to any portion or portions of the income article iv provides that the income of the trust shall not be accumulated for any article v provides the rule_against_perpetuities provision article vi provides in part that upon the death of the last survivor of wife child child and the children of child and child the principal and income then remaining shall be retained by the trustee and thereafter the trustee shall distribute the net trust income to whomever it may select for the purpose of the correction or betterment of crippled or underprivileged children under the age of twenty-one for the purpose of enabling them to become able in mind and to provide artificial limbs medical surgical and hospital care decedent died on ---------------- as a result trust converted from fixed dollar payments of income to the payment of all net_income at the end of twenty-one years after decedent’s death wife child and child are now deceased the current income beneficiaries are grandchild grandchild and grandchild the sole surviving children of child and child the current value of trust is approximately dollar_figurec establish a charitable_remainder_trust within the meaning of revproc_2005_55 2005_2_cb_367 and sec_664 of the internal_revenue_code the same day the local court entered an order to reform trust the order deemed the reformation effective as of date on date the trustee petitioned the local court to reform trust to as reformed trust provides among other things that in each taxable_year of the trust during the unitrust period the trustee shall pay to grandchild grandchild and grandchild in equal shares during their joint lives a unitrust_amount equal to five percent of net fair_market_value of the assets of the trust valued as the first day of each taxable_year of the trust upon the death of any recipient the trustee shall pay the entire amount to the survivors or survivor the first day of the trust shall be date and the last day of the unitrust period shall be the date of the final survivor recipient’s death the unitrust_amount shall be paid in equal monthly installments on or about the fifteenth day of each month from income and to the extent income is not sufficient from principal plr-105774-07 charitable_remainder_unitrust under sec_664 of the internal_revenue_code the trustee has requested a ruling that trust as reformed qualifies as a pursuant to sec_4 of revproc_2007_3 i r b pincite the internal_revenue_service service ordinarily will not issue rulings as to whether a charitable_remainder_trust that provides for annuity or unitrust payments for one or two measuring lives satisfies the requirements described in sec_664 in lieu of seeking the service’s advance approval of a crut taxpayers are directed to follow the sample crut provisions outlined in revproc_2005_55 2005_2_cb_367 by following the model contained in revproc_2005_55 taxpayers can be assured that the service will recognize a_trust as meeting all of the requirements of a qualified crut under sec_664 provided that the trust operates in a manner that is consistent with the terms of the trust instrument and that the trust is a valid trust under applicable local law the issue raised in the ruling_request is not directly addressed in revproc_2005_55 therefore we will rule on whether trust as reformed qualifies as a crut under sec_664 sec_664 provides in relevant part that a crut is a_trust a from which a fixed percentage which is not less than percent nor more than percent of the initial net fair_market_value of all property placed in trust is to be paid not less frequently than annually to one or more persons at least one of which is not an organization described in sec_170 and in the case of individuals only to an individual who is living at the time of the creation of the trust for a term of years not in excess of years or for the life or lives of such individual or individuals b from which no amount other than the payments described in sec_664 and other than qualified gratuitous transfers described in sec_664 may be paid to or for_the_use_of any person other than an organization described in sec_170 c following the termination of the payments described in sec_664 the remainder_interest in the trust is to be transferred to or for_the_use_of an organization described in sec_170 or is to be retained by the trust for such a use and d with respect to each contribution of property to the trust the value determined under sec_7520 of such remainder_interest in such property is at least percent of the net fair_market_value of such property as of the date such property is contributed to the trust sec_2501 imposes a tax for each calendar_year on the transfer of property by gift by any individual resident or nonresident sec_2522 provides in part that in computing taxable_gifts for the calendar_year there shall be allowed as a deduction the amount of all gifts made during such year to or for_the_use_of a corporation or trust or community chest fund or foundation organized and operated exclusively for religious charitable scientific literary or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual plr-105774-07 sec_2522 disallows the gift_tax_charitable_deduction where a donor transfers an interest in property other than an interest described in sec_170 to a person or for a use described in sec_2522 and an interest in the same property is retained by the donor or is transferred or has been transferred for less than an adequate_and_full_consideration in money_or_money's_worth from the donor to a person or for a use not described in sec_2522 unless -- a in the case of a remainder_interest such interest is in a_trust which is a charitable_remainder_annuity_trust or a charitable_remainder_unitrust described in sec_664 or a pooled_income_fund described in sec_642 or b in the case of any other interest such interest is in the form of a guaranteed annuity or is a fixed percentage distributed yearly of the fair_market_value of the property to be determined yearly sec_2522 provides that a deduction is allowed under sec_2522 in respect of any qualified_reformation within the meaning of sec_2055 sec_2522 provides that for purposes of sec_2522 rules similar to the rules of sec_2055 shall apply sec_2055 provides that a deduction shall be allowed under sec_2055 in respect to a qualified_reformation prior to the tax reform act of the act there were no substantial restrictions on estate or gift_tax charitable deductions for income and remainder interests that passed to charities the act added sec_664 sec_2055 and sec_2522 to the code under sec_2055 no estate_tax deduction is allowed for certain remainder interests passing to charity unless the interest is in the form of a charitable_remainder_trust described in sec_664 or a pooled_income_fund described in sec_642 section d of the act pub_l_no 83_stat_560 similarly under sec_2522 no gift_tax deduction is allowed for certain remainder interests passing to charity unless the interest is in the form of a charitable_remainder_trust described in sec_664 or a pooled_income_fund described in sec_642 section d of the act the act applies generally to decedents who died after date or to gifts made after date section g of the act in sec_2055 was added to the code sec_2055 permitted a post-death reformation of a_trust to qualify under sec_2055 and thus qualify for the estate_tax charitable deduction under sec_2055 this amendment allowing post-death reformations applies only to estates of decedents dying after date pub_l_no 88_stat_1457 congress added sec_2522 to the code in the tax_reform_act_of_1984 which permits an inter_vivos split interest trust to be reformed to qualify for the gift_tax_charitable_deduction under sec_2522 sec_1022 98_stat_1026 to qualify for the deduction the trust must be reformed in a manner similar to rules provided in sec_2055 plr-105774-07 in this case the trustee of trust obtained an order from the local court approving the reformation of trust into a_trust that will satisfy the requirements under sec_664 generally in order for a_trust to be a charitable_remainder_trust it must meet the definition and function exclusively as a charitable_remainder_trust from the creation of the trust sec_1_664-1 trust has not functioned exclusively as a charitable_remainder_trust since its inception in limited circumstances a_trust may be reformed to qualify as a charitable_remainder_trust with respect to inter_vivos transfers sec_2522 permits a_trust to be reformed to qualify for the gift_tax_charitable_deduction under sec_2522 ie the trust will meet the requirements of sec_664 or the trust must be reformed in a manner consistent with rules provided in sec_2055 the reformation provision that allows a remainder_interest in a split interest trust to qualify for the gift_tax_charitable_deduction applies only to transfers made after in this case the transfer took place in therefore we conclude that trust as reformed will not qualify as a valid charitable_remainder_trust under sec_664 for federal income gift or estate_tax purposes this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely james f hogan senior technician reviewer branch passthroughs special industries
